Case: 18-11069   Date Filed: 04/09/2019    Page: 1 of 14


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11069
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 7:09-cr-00004-HL-TQL-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

                                  versus


FREDERICK TYRONE CALHOUN,

                                                Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (April 9, 2019)

Before MARTIN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
             Case: 18-11069       Date Filed: 04/09/2019     Page: 2 of 14


      Frederick Calhoun challenges on appeal the revocation of his supervised

release and the 48-month sentence the district court imposed upon revocation. He

argues that the district court erred when, in determining whether he violated the

conditions of his supervised release, it considered an Alford1 plea taken in Georgia

superior court. He further contends that the sentence the district court imposed

upon revocation was procedurally and substantively unreasonable.

      We conclude that the district court did not abuse its discretion in revoking

Calhoun’s supervised release because a preponderance of the evidence supported a

finding that Calhoun violated the conditions of his supervised release. Nor was the

sentence imposed upon revocation unreasonable. Calhoun’s sentence was

procedurally reasonable because the district court adequately explained the reasons

for imposing that sentence. It was also substantively reasonable because the

district court committed no clear error of judgment in weighing the 18 U.S.C.

§ 3553(a) factors in arriving at that sentence. We affirm.

                          I.     FACTUAL BACKGROUND

      Frederick Calhoun pleaded guilty to possession with intent to distribute

cocaine base and possession of a firearm in furtherance of a drug trafficking crime.

The district court ultimately sentenced Calhoun to 120 months’ imprisonment,

followed by 60 months of supervised release.


      1
             North Carolina v. Alford, 400 U.S. 25 (1970).
                                             2
              Case: 18-11069     Date Filed: 04/09/2019    Page: 3 of 14


      Calhoun served his term of imprisonment. Just over a year into his

supervised release, the United States Probation Office alleged that Calhoun had

violated the conditions of his supervised release: first, by committing aggravated

assault (“Violation 1”), and second, by possessing a firearm (“Violation 2”).

Calhoun was arrested and detained so that the district court could decide whether

to revoke his supervised release.

      In preparation for the revocation hearing, the probation officer categorized

each of Calhoun’s alleged violations as Grade A; the district court was required to

revoke for Grade A violations. Taking Calhoun’s criminal history Category of I

and the Grade A violations into account, the probation officer recommended 24 to

30 months’ imprisonment.

      At the revocation hearing, the government sought to introduce into evidence

an Alford plea Calhoun made in the Superior Court of Lanier County, Georgia, to

the charge of possession of a firearm by a convicted felon. Calhoun objected,

arguing that because the superior court had failed to establish a factual basis for the

Alford plea, the plea was invalid. The district court overruled Calhoun’s objection

and admitted the Alford plea as evidence of Violation 2. That was the only

evidence of Violation 2 the district court considered.

      As for Violation 1, the United States presented the testimony of Georgia

Bureau of Investigation Special Agent Cyrus Purdiman, while Calhoun presented


                                           3
                Case: 18-11069     Date Filed: 04/09/2019   Page: 4 of 14


the testimony of former Lakeland Police Department Officer Justice Jones.

Purdiman and Jones investigated the shootings of Lewis Geddie and Willie

Flintroyal—two of Calhoun’s relatives—which occurred on the same night, blocks

apart.

         Purdiman testified that Geddie admitted having shot Flintroyal and accused

Calhoun of shooting him. When Purdiman later asked Calhoun whether he shot

Geddie, Calhoun said yes, but in self-defense. Purdiman testified that he found

five shell casings from a .45 caliber gun near where Geddie was shot. He also

testified that Flintroyal was shot with a .40 caliber gun and that a .40 caliber gun

was found hidden under a car near where Geddie was shot.

         Jones, meanwhile, testified that while investigating the Flintroyal shooting,

he heard three shots, followed by five more. Upon investigation, he found Geddie,

shot, lying on the ground. Geddie said that Calhoun had shot him. When Jones

later asked Calhoun what had happened, Calhoun told Jones he had shot Geddie in

self-defense. Calhoun said that there were so many gunshots because he and

Geddie struggled for the gun, he ran off, and Geddie shot at his back as he ran.

         While Geddie was in jail on charges of murdering Flintroyal, Geddie twice

told others that he shot Flintroyal with a .45 caliber gun. Purdiman testified that he

believed Geddie was confused about the caliber of the gun used to shoot Flintroyal.




                                            4
                 Case: 18-11069        Date Filed: 04/09/2019       Page: 5 of 14


      The district court determined by a preponderance of the evidence that

Calhoun committed Violations 1 and 2. The court revoked Calhoun’s supervised

release and acknowledged the advisory guidelines range of 24 to 30 months.

Arguing that the shooting was in self-defense, Calhoun asked for a sentence below

the guidelines range.

      The district court did not grant that request. Instead, finding the guidelines

range inadequate, the court imposed a sentence of 48 months’ imprisonment. The

court considered the fact that Calhoun had “just been released from prison” after

serving a sentence for a drug and firearm offense when this offense, which also

involved a firearm, occurred. Doc. 202 at 100-01.2 The court explained that it

chose this sentence “[t]o reflect the seriousness of the violations, to promote

respect for the law, to provide just punishment for the violations, and to afford

adequate deterrence to criminal conduct and to protect the public.” Doc. 202 at

102. The court described the term of imprisonment as “an appropriate sentence,

[which] complies with the factors which are to be considered and referenced in 18

U.S.C. [§] 3583(e), and adequately addresses the totality of the circumstances.” Id.

      Calhoun objected to the sentence as “outside the guideline range of 24 to 30

months, and the conduct that was considered in the revocation report.” Id. at 103.

Calhoun appealed and filed a motion to discharge counsel.


      2
          All citations in the form “Doc. #” refer to numbered entries on the district court docket.
                                                  5
              Case: 18-11069     Date Filed: 04/09/2019    Page: 6 of 14


                          II.    STANDARD OF REVIEW

      We review the district court’s conclusion that that a defendant violated the

conditions of supervised release for abuse of discretion. United States v.

Copeland, 20 F.3d 412, 413 (11th Cir. 1994). We review the district court’s

factual findings for clear error. United States v. Reese, 775 F.3d 1327, 1329 (11th

Cir. 2015).

      We review the sentence imposed upon the revocation of supervised release

for reasonableness. United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir.

2014). We look to both the procedural and substantive reasonableness of the

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). “The party

challenging a sentence has the burden of showing that the sentence is unreasonable

in light of the entire record, the § 3553(a) factors, and the substantial deference

afforded sentencing courts.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256

(11th Cir. 2015).

                                   III.   ANALYSIS

   A. The District Court Correctly Considered Calhoun’s Alford Plea in
      Deciding Whether Calhoun Violated a Condition of his Supervised
      Release.

      Calhoun argues that his Alford plea for possession of a firearm entered in the

Superior Court of Lanier County, Georgia was invalid. Because the Alford plea




                                           6
              Case: 18-11069     Date Filed: 04/09/2019   Page: 7 of 14


was invalid, Calhoun asserts, the district court could not rely on it in determining

whether he possessed a firearm in violation of his supervised release.

      A court may revoke a term of supervised release if it finds by a

preponderance of the evidence that the defendant violated a condition of the

supervised release. 18 U.S.C. § 3583(e)(3). “A certified copy of a conviction is

proper evidence that a defendant . . . violated a condition of his or her supervised

release.” United States v. Hofierka, 83 F.3d 357, 363 (11th Cir. 1996).

      Some convictions are obtained by way of Alford pleas. An Alford plea is a

guilty plea entered by a defendant who simultaneously asserts innocence. North

Carolina v. Alford, 400 U.S. 25, 31-39 (1970). In order to accept an Alford plea, a

trial court must determine there is a factual basis to support the plea. Stano v.

Dugger, 921 F.2d 1125, 1140 (11th Cir. 1991). Georgia law recognizes Alford

pleas. See Morrell v. State, 677 S.E.2d 771, 773 n.3 (Ga. Ct. App. 2009)

(describing an Alford plea as “a guilty plea [that] places the defendant in the same

position as if there had been a trial and conviction by a jury” (internal quotation

marks omitted)).

      Calhoun argues that the Georgia superior court failed to ensure that there

was a proper factual basis before accepting his Alford plea and that this failure

rendered the Alford plea invalid. In support of his argument, he cites to Willett v.




                                          7
               Case: 18-11069       Date Filed: 04/09/2019      Page: 8 of 14


Georgia, 608 F.2d 538 (5th Cir. 1979). 3 There, the Fifth Circuit held that “when a

defendant pleads guilty while claiming his or her innocence, the court commits

constitutional error in accepting the plea unless the plea is shown to have a factual

basis.” Id. at 540.

       Calhoun may be correct that his Alford plea is deficient, but revocation

proceedings are “not the proper forum in which to attack a conviction giving rise to

the revocation.” Hofierka, 83 F.3d at 363. For our purposes, Calhoun’s conviction

is presumed valid. Id. at 364 (holding that “[t]he sentence in this case will be

presumed valid until it is vacated on direct review or in an appropriate collateral

proceeding.”). Nothing in the record indicates, nor has Calhoun claimed, that he

successfully appealed or collaterally attacked his state conviction for unlawful

possession of a firearm. It was therefore not error for the district court to consider

the Alford plea in deciding whether Calhoun violated a condition of his supervised

release. See id. at 363-64.

   B. Calhoun’s Sentence was Reasonable.

       If a district court finds that a defendant violated a condition of his supervised

release, the court may revoke the supervised release and impose a prison term.

18 U.S.C. § 3583(e). In so doing, the district court must consider the factors set


       3
        Decisions rendered by the former Fifth Circuit before close of business on September
30, 1981 are precedential in the Eleventh Circuit. See Bonner v. City of Prichard, 661 F.2d
1206, 1209 (11th Cir. 1981) (en banc).
                                              8
              Case: 18-11069     Date Filed: 04/09/2019    Page: 9 of 14


forth in 18 U.S.C. § 3553(a). See United States v. Sweeting, 437 F.3d 1105, 1107

(11th Cir. 2006). These factors include: the nature and circumstances of the

offense, the history and characteristics of the defendant, the need to deter criminal

conduct and protect the public, the kinds of sentences available, the applicable

guidelines range, the pertinent policy statements of the Sentencing Commission,

the need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. See 18 U.S.C. § 3553(a).

      We conduct a two-step inquiry into the reasonableness of the sentence

imposed after the revocation of supervised release. United States v. Trailer, 827
F.3d 933, 935-36 (11th Cir. 2016). At the first step, we “look to whether the

district court committed any significant procedural error, such as . . . failing to

adequately explain the chosen sentence,” id. at 936, or failing to include “an

explanation for any deviation from the Guidelines range,” Gall, 552 U.S. at 51. At

the second step, “we examine whether the sentence is substantively reasonable in

light of the totality of the circumstances and the § 3553(a) factors.” Trailer, 827
F.3d at 935-36. When a sentence is outside the guidelines range, we “may

consider the deviation, but must give due deference to the district court’s decision

that the § 3553(a) factors, on a whole, justify the extent of the variance.” United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (internal quotation marks

omitted). We vacate a sentence as substantively unreasonable only if we “are left


                                           9
             Case: 18-11069      Date Filed: 04/09/2019   Page: 10 of 14


with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (internal quotation

marks omitted).

      Calhoun argues that his sentence was procedurally unreasonable because the

district court failed to sufficiently consider the § 3553(a) factors, apply those

factors to the facts of his case, or adequately explain its basis for imposing an

upward variance and substantively unreasonable because the sentence was

arbitrary and based on erroneous facts. We disagree.

      Calhoun first asserts that the court failed to adequately consider the

§ 3553(a) factors. A district court is generally “not required to state on the record

that it has explicitly considered each of the § 3553(a) factors or to discuss each of

the § 3553(a) factors.” United States v. Sanchez, 586 F.3d 918, 936 (11th Cir.

2009) (internal quotation marks omitted). We do require the district court,

however, to “set forth enough to satisfy the appellate court that [it] has considered

the parties’ arguments and has a reasoned basis for exercising [its] own legal

decisionmaking authority.” United States v. Agbai, 497 F.3d 1226, 1230 (11th Cir.

2007) (internal quotation marks omitted).




                                          10
             Case: 18-11069     Date Filed: 04/09/2019    Page: 11 of 14


      After reviewing the record, we are convinced that the district court

considered the relevant 18 U.S.C. § 3553(a) factors. The court conducted a two-

day hearing in which it heard evidence from two different officers involved in the

Geddie shooting, entertained arguments from both parties as to their views of the

evidence, considered testimony about Calhoun’s personal circumstances, and

listened to Calhoun himself. In imposing the sentence, the district court listed

specific § 3553(a) factors and stated that the sentence complied with those factors.

The court explained that the sentence was intended “[t]o reflect the seriousness of

the violations, to promote respect for the law, to provide just punishment for the

violations, and to afford adequate deterrence to criminal conduct and to protect the

public.” Doc. 202 at 102. The court also stated that the sentence imposed was “an

appropriate sentence, complie[d] with the factors which are to be considered and

referenced in 18 U.S.C. 3583(c), and adequately address[ed] the totality of the

circumstances.” Id. This satisfied the district court’s obligations to consider the

§ 3553(a) factors.

      Calhoun further argues that the district court failed to explain the basis for its

upward variance. The district court must adequately explain its basis for deviation

from the guideline range. See Gall, 552 U.S. at 51. Here, we are satisfied that the

district court adequately explained the reasons for its upward variance. The court

stated that it had considered the guideline range but found it “inadequate.” Doc.


                                          11
               Case: 18-11069        Date Filed: 04/09/2019        Page: 12 of 14


202 at 102. The court explained that the variance was justified under the relevant

§ 3553(a) factors. Specifically, the court said that the sentence reflected the

seriousness of the violation, promoted respect for the law, provided just

punishment, afforded adequate deterrence, and protected the public. Because the

district court considered the relevant § 3553(a) factors, adequately explained its

reasons for imposing the 48-month sentence, and justified the reasons for and the

degree of the variance, we conclude that the sentence was procedurally

reasonable.4

       Regarding substantive reasonableness, Calhoun contends his sentence was

unreasonable because the district’s court sentence was arbitrary. A “sentence may

be substantively unreasonable when the district court selects the sentence

arbitrarily, bases the sentence on impermissible factors or fails to consider

pertinent [§] 3553(a) factors.” See United States v. Pugh, 515 F.3d 1179, 1192

(11th Cir. 2008) (internal quotation marks omitted) (alterations adopted). We

conclude the imposition of an upward variance was reasonable, particularly

considering the court’s decision to give weight to the fact that Calhoun was



       4
         Calhoun also argues that the district court abused its discretion by failing to give notice
before imposing an upward departure. But the court imposed a variance, not a departure. The
court was permitted to impose an above-guideline sentence without prior notice because the
sentence was below the statutory maximum and upward deviations do not constitute a departure
when the sentence is imposed upon revocation of supervised release. See Hofierka, 83 F.3d at
362-63; see also 18 U.S.C. § 3583(b)(1).

                                                 12
             Case: 18-11069     Date Filed: 04/09/2019   Page: 13 of 14


arrested on a drug and firearm offense shortly after completing a ten-year sentence

for a substantively similar offense. The district court thus committed no clear error

of judgment in weighing the 18 U.S.C. § 3553(a) factors in arriving at Calhoun’s

sentence.

      Calhoun further argues that his sentence was unreasonable because the

sentence was based on erroneous facts. Specifically, he contends the district court

failed to consider Special Agent Purdiman’s testimony that Geddie made

inconsistent statements regarding the type of gun he had with him on the night of

the shooting and whether Geddie himself was at Flintroyal’s home when Flintroyal

was shot. A district court’s failure to comment on arguably mitigating evidence at

sentencing does not give rise to a presumption “that the court erroneously ignored

or failed to consider this evidence in determining [a defendant’s] sentence.”

United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007) (internal quotations

omitted). Because the court was not required to explicitly address potentially

exculpatory or mitigating evidence at the sentencing phase, Calhoun failed to

demonstrate that his sentence was substantively unreasonable.

   C. Calhoun’s Motion to Discharge Counsel is Denied.

      Finally, we deny Calhoun’s motion to discharge counsel because he has not

demonstrated a “conflict of interest, a complete breakdown in communication[,] or

an irreconcilable conflict” that would justify the relief of court-appointed counsel.


                                          13
             Case: 18-11069    Date Filed: 04/09/2019    Page: 14 of 14


United States v. Garey, 540 F.3d 1253, 1263 (11th Cir. 2008) (en banc) (quoting

United States v. Young, 482 F.2d 993, 995 (5th Cir. 1973)).

                                IV.   CONCLUSION

      Calhoun has failed to demonstrate that the district court abused its discretion

in revoking his supervised release. He has also failed to show that his sentence is

procedurally or substantively unreasonable. We therefore affirm the district court.

      AFFIRMED.




                                         14